       Case 9:17-cv-00050-DLC-JCL Document 160 Filed 03/19/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION

 TANYA GERSH,
                                                  CV 17-50-M-DLC-JCL
         Plaintiff,

 vs.                                               ORDER

 ANDREW ANGLIN,

         Defendant,

 and

 STATE OF MONTANA,

         Defendant-Intervenor.



       On March 14, 2019, the Court held oral argument on the following motions:

(1) Plaintiff Tanya Gersh’s Motion to Compel Defendant to Respond to Requests

for Production and for Sanctions (Doc. 123); Plaintiff’s Motion to Enter Protective

Order Governing “Confidential” and “Highly Confidential” Information (Doc.

132) and; (3) Defendant Andrew Anglin’s Motion to Compel Plaintiff to Respond

to Interrogatories and Requests for Production (Doc. 134). Pursuant to the
     Case 9:17-cv-00050-DLC-JCL Document 160 Filed 03/19/19 Page 2 of 3



discussion at the hearing, and consistent with the agreement reached by the parties

during their Court-ordered meet and confer session,

      IT IS ORDERED that:

      (1)    With respect to Plaintiff’s Motion to Compel (doc. 123), on or before

March 29, 2019, the parties file simultaneous briefs, not to exceed ten pages in

length, addressing the sole remaining issue not agreed to by the parties, namely,

whether disclosing the identity of non-party online anonymous speakers during

discovery violates the First Amendment.

      It is further ordered that Defendant shall have until March 29, 2019 within

which to: (a) provide Plaintiff with a financial statement of his current net worth

and (b) conduct the searches agreed to by the parties. Defendant is cautioned that if

he fails to provide a current financial statement or to conduct the agreed-upon

searches and provide any responsive information by March 29, 2019, the Court

will impose sanctions.

      (2)    With respect to Plaintiff’s Motion to Enter Protective Order (doc.

132), the Plaintiff shall submit a proposed stipulated protective order on or before

March 22, 2019.

      (3)    Defendant’s Motion to Compel (doc. 134) is withdrawn except with

respect to the documents Plaintiff argues are protected by the clergy privilege. The

Court will address this aspect of the Motion to Compel in a separate order.
     Case 9:17-cv-00050-DLC-JCL Document 160 Filed 03/19/19 Page 3 of 3



      (4)    Plaintiff’s request for fees and costs pursuant to Fed R Civ. P. 37 is

withdrawn, both as to the pending Motion to Compel (doc. 123) and the previously

pending Motion to Compel Defendant to Answer Interrogatories (doc. 112).

      (5)   On or before March 20, 2019, the parties shall file a joint stipulation

setting forth the matters on which they reached an agreement during the Court-

ordered meet and confer. The Court will issue a separate order addressing

Defendant’s Motion for a Protective Order (doc. 142) excusing him from being

required to appear for an in-person deposition within the United States.

             DATED this 19th day of March, 2019.



                                             ______________________________
                                             Jeremiah C. Lynch
                                             United States Magistrate Judge
